DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-10 and 20, drawn to a method for measuring total chlorine in a solution, classified in Y10T 436/193333.

II. Claims 11-19, drawn to a measurement device for measuring total chlorine in a solution, classified in G01N 21/643.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. The particular reagents used by the measurement device of claim 11 (a thiocarbamate indicator and an additive) and the solution containing monochloramine are not within the scope of the claimed measurement device. Accordingly, the recited configuration of the measurement device of claim 11 can be used to combine different reagents and a different sample.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112(a) and/or 35 U.S.C. 101. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with J. Darwin King on 17 March 2021, a provisional election was made without traverse to prosecute the invention of Group II, claims 11-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The scope of the claimed measurement device comprises at least one measurement chamber; a processor; and a memory, and does not comprise the thiocarbamate indicator, the solution, or the additive. 
Claim 11 is "A measurement device for measuring total chlorine in a solution, comprising: 
at least one measurement chamber; 
a processor; and 
a memory storing instructions executable by the processor to: 
prepare a thiocarbamate indicator; 
introduce the thiocarbamate indicator to a solution, wherein the solution contains an amount of monochloramine; 
add an additive to the solution, wherein the additive accelerates the reaction rate between the thiocarbamate indicator and monochloramine and causes a change in fluorescence of the solution; and 
measure a fluorescence intensity.


While various other circuits, circuitry or components may be utilized in information handling devices, with regard to an instrument for measurement of chlorine according to any one of the various embodiments described herein, an example is illustrated in FIG. 1. Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art. Internal busses and the like depend on different vendors, but essentially all the peripheral devices (102) may attach to a single chip 101. The circuitry 100 combines the processor, memory control, and I/O controller hub all into a single chip 101. Also, systems 100 of this type do not typically use SATA or PCI or LPC. Common interfaces, for example, include SDIO and I2C.

As set forth above in paragraph [0021], the specification teaches that a processor can be part of a computer chip and comprise structural elements of computer processors. Accordingly, given the teaching of the instant specification that the "processor" is a computer processor, the term "processor" is interpreted as a structural term, rather than as a generic placeholder when considering potential claim interpretation under 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

2163.02. Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

(I)
Original claim 11 is "A measurement device for measuring total chlorine in a solution, comprising: 
at least one measurement chamber; 
a processor; and 
a memory storing instructions executable by the processor to: 
prepare a thiocarbamate indicator; 
introduce the thiocarbamate indicator to a solution, wherein the solution contains an amount of monochloramine; 
add an additive to the solution, wherein the additive accelerates the reaction rate between the thiocarbamate indicator and monochloramine and causes a change in fluorescence of the solution; and 
measure a fluorescence intensity.

Verbatim textual support for claim 1 is found in the original claim itself and in paragraph [0004] of the specification.
As noted below in the rejections under 35 USC 112(b), execution of the claimed "prepare," introduce," and "add" instructions requires physical manipulation of reagents/solutions, and execution of the claimed "measure" instruction requires structure to measure fluorescence intensity.
The original disclosure does not describe a processor that is capable of physical manipulation of reagents/solutions or of measuring fluorescence intensity. Instead, the original disclosure illustrates the processor in Fig. 1 and teaches the following ([0021])
Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art.

A computer chip is not sufficient structure to physically manipulate reagents/solutions and to measure fluorescence intensity.
The specification describes steps of preparing a thiocarbamate indicator and introducing the thiocarbamate indicator to a solution in paragraphs [0026]-[0027] without teaching that a processor or computer chip executes these steps. Instead, the specification teaches the following non-computer-processor means for introduction ([0027]; bolding added):
Introduction of the solution into the measurement device may include placing or introducing the solution into a test chamber manually by a user or using a mechanical means, for example, gravity flow, a pump, pressure, fluid flow, or the like. For example, a water sample for chlorine testing may be introduced to a measurement or test chamber using a pump. In an embodiment, valves or the like may control the influx and efflux of the solution into or out of the one or more chambers, if present.


Accordingly, Applicant did not show possession of the claimed invention of a processor, and memory storing instructions executable by the processor to: prepare a thiocarbamate indicator, introduce the thiocarbamate indicator to a solution, add an additive to the solution, and measure a fluorescence intensity.

(II)
Original claim 11 is "A measurement device for measuring total chlorine in a solution, comprising: 
at least one measurement chamber; 
a processor; and 
a memory storing instructions executable by the processor to: 
prepare a thiocarbamate indicator; 
introduce the thiocarbamate indicator to a solution, wherein the solution contains an amount of monochloramine; 
add an additive to the solution, wherein the additive accelerates the reaction rate between the thiocarbamate indicator and monochloramine and causes a change in fluorescence of the solution; and 
measure a fluorescence intensity.

Original dependent claim 19 recites "wherein the fluorescence intensity is correlated to a concentration of the monochloramine in the solution."
Verbatim textual support for claim 1 is found in the original claim itself and in paragraph [0004] of the specification. However, the original disclosure does not provide adequate support for the preamble limitation of "A measurement device for measuring total chlorine in a solution."
According to the body of claim 1, the solution contains monochloramine, which reacts with the thiocarbamate indicator. Monochloramine is not equivalent to "total chlorine." The original disclosure does not explain how the device of claim 1 is for measuring total chlorine, rather than for measuring monochloramine. The original disclosure does not explain how to the device can be used to extrapolate total chlorine from a measured concentration of monochloramine.

[0016] A standard for free and total chlorine measurement in water is DPD (N,N-diethyl-p-phenylenediamine) colorimetric detection. Total chlorine is the total amount of chlorine in the water including the chlorine that has reacted with nitrogen compounds in the water. In the absence of iodide ion, free chlorine reacts quickly with DPD indicator to produce a red color, whereas chloramines react more slowly. If a small amount of iodide ion is added, chloramines also react to produce color, yielding total chlorine concentration. Absorbance (for example, at 515 nm) may be spectrophotometrically measured and compared to a series of standards, using a graph or a regression analysis calculation to determine free and/or total chlorine concentration.

The above discussion of total chlorine measurement concerns N,N-diethyl-p-phenylenediamine (DPD) indicator of the prior art, which is not a thiocarbamate indicator, as recited in claim 11. There is no teaching or suggestion in the instant disclosure that free chlorine reacts with a thiocarbamate indicator, and therefore there is no explanation as how to use the disclosed thiocarbamate indicator to measure total chlorine.
Accordingly, Applicant did not show possession of the claimed invention of a measurement device for measuring total chlorine in a solution, as opposed to measurement device for measuring monochloramine in a solution.

(III)
Original claim 11 recites the limitation "wherein the additive accelerates the reaction rate between the thiocarbamate indicator and monochloramine and causes a change in fluorescence of the solution."
Verbatim textual support for claim 1 is found in the original claim itself and in paragraph [0004] of the specification.
The highlighted limitation of claim 11 ("the reaction rate between the thiocarbamate indicator and monochloramine") is interpreted as requiring that the thiocarbamate indicator and monochloramine undergo a reaction with each other. 
The original disclosure does not describe how a thiocarbamate indicator and monochloramine react with each other. The only detailed description of reaction(s) is found in Fig. 3. In step I of Fig. 3, monochloramine reacts with iodide to form triiodide. In step II of Fig. 3, a thiocarbonate derivative of 7-hydroxy-coumarin reacts with triiodide to form 7-hydroxy-with each other.
Accordingly, Applicant did not show possession of the claimed invention of a device having configuration relating to the reaction rate between a thiocarbamate indicator and monochloramine.

As set forth above, the Applicant did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
The preamble of claim 11 recites "A measurement device for measuring total chlorine in a solution," while the body of the claims do not recite a measurement of total chlorine, as opposed to monochloramine.
Claim 11 recites that the device comprises a processor, and memory storing instructions executable by the processor to: prepare a thiocarbamate indicator, introduce the thiocarbamate indicator to a solution, add an additive to the solution, and measure a fluorescence intensity.
Original claim 11 recites the limitation "wherein the additive accelerates the reaction rate between the thiocarbamate indicator and monochloramine and causes a change in fluorescence reaction with each other. 
(B) The nature of the invention.
The disclosed invention involves use of a thiocarbamate derivative of 7-hydroxy-coumarin and potassium iodide to measure monochloramine in a solution of neutral pH via measurement of fluorescence intensity.
(C) The state of the prior art.
Harp ("Current Technology of Chlorine Analysis for Water and Wastewater," Technical Information Series — Booklet No.17. Hach Company, 2002) teaches that two chemical species formed by chlorine in water, hypochlorous acid (HOCl) and hypochlorite ion (OCl-), are commonly referred to as free available chlorine, and that ammonia with react with hypochlorous acid or hypochlorite ion to form monochloramine, dichloramine and trichloramine (page 1). Harp teaches that the DPD (N, N-diethyl-p-phenylenediamine) method for residual chlorine has become the most widely used method for determining free and total chlorine in water and wastewater and involves oxidation of the DPD amine to the Würster dye by either chlorine (Cl2) or triiodide (I3-) (pages 2-3):

    PNG
    media_image1.png
    447
    745
    media_image1.png
    Greyscale

3-) (page 3):

    PNG
    media_image2.png
    74
    648
    media_image2.png
    Greyscale

Harp further discloses an apparatus comprising a spectrophotometer for optical measurements (page 4).
Hach Company ("CHLORINE, TOTAL (0 to 4.00 mg/L) For water, wastewater, and seawater," DOC316.53.01261, Method 10250, March 2013, Edition 2) provides instruction to manually fill a sample cell with liquid sample and reagent (pages 1-2), as opposed to a computer processor that can execute memory-stored instructions to manipulate reagents. Hach Company further discloses potassium iodide solution as an optional reagent (page 7).
Weise (US 2009/0320570) discloses a method comprising the following steps ([0022-[0026]):
determining the concentration of residual monochloramine in the water;
reacting the free chlorine in a sample of the water with ammonia to yield formed monochloramine having a concentration which together with the concentration of residual monochloramine represents the concentration of total monochloramine in the sample;
determining the concentration of total monochloramine in the sample; and
subtracting the concentration of residual monochloramine from the concentration of total monochloramine to obtain the concentration of formed monochloramine, from which the concentration of free chlorine in the water is determined.

Wang ("A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells," Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018) 415–420 and Supplementary data; 3 June 2018) discloses turn-on fluorescent probe dimethylthiocarbamic acid O-(4-methyl-2-oxo-2H-chromen-7-yl) ester (DAME) for the detection of HClO. Wang teaches oxidation of DAME through the initiation of an electrophilic addition of Cl+ from the decomposition of HClO (section 3.1, page 416; Scheme S1):

    PNG
    media_image3.png
    445
    1066
    media_image3.png
    Greyscale


Wang does not disclose (i) measurement of total chlorine, (ii) reaction between DAME and monochloramine (NH2Cl), or (iii) reaction between DAME and triiodide (I3-).
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the guidance provided by the inventor and to the prior art regarding how to (i) measure total chlorine and how to (ii) prepare a device comprising a processor, and memory storing instructions executable by the processor to: prepare a thiocarbamate indicator, introduce the thiocarbamate indicator to a solution, add an additive to the solution, and measure a fluorescence intensity.
(E) The level of predictability in the art.
The level of predictability in the art of organic chemistry depends upon the structural/functional similarities of the reactions being compared.
The level of predictability in the art of computer processors is high regarding data processing and low for a computer processor executing physical tasks.
(F) The amount of direction provided by the inventor.
The disclosure does not describe a processor that is capable of physical manipulation of reagents/solutions or of measuring fluorescence intensity. Instead, the original disclosure illustrates the processor in Fig. 1 and teaches the following ([0021])
Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise 

The specification describes steps of preparing a thiocarbamate indicator and introducing the thiocarbamate indicator to a solution in paragraphs [0026]-[0027] without teaching that a processor or computer chip executes these steps. Instead, the specification teaches the following non-computer-processor means for introduction ([0027]; bolding added):
Introduction of the solution into the measurement device may include placing or introducing the solution into a test chamber manually by a user or using a mechanical means, for example, gravity flow, a pump, pressure, fluid flow, or the like. For example, a water sample for chlorine testing may be introduced to a measurement or test chamber using a pump. In an embodiment, valves or the like may control the influx and efflux of the solution into or out of the one or more chambers, if present.

The specification describes steps of adding an additive and measuring fluorescence intensity changes in paragraphs ([0029] and [0031]) without teaching that a computer processor or computer chip executes these steps.
The original disclosure does not explain how the device of claim 1 is for measuring total chlorine, rather than for measuring monochloramine. The original disclosure does not explain how to the device can be used to extrapolate total chlorine from a measured concentration of monochloramine.
The only discussion regarding total chlorine in the specification is in paragraph [0016] (bolding added):
[0016] A standard for free and total chlorine measurement in water is DPD (N,N-diethyl-p-phenylenediamine) colorimetric detection. Total chlorine is the total amount of chlorine in the water including the chlorine that has reacted with nitrogen compounds in the water. In the absence of iodide ion, free chlorine reacts quickly with DPD indicator to produce a red color, whereas chloramines react more slowly. If a small amount of iodide ion is added, chloramines also react to produce color, yielding total chlorine concentration. Absorbance (for example, at 515 nm) may be spectrophotometrically measured and compared to a series of standards, using a graph or a regression analysis calculation to determine free and/or total chlorine concentration.

not a thiocarbamate indicator, as recited in claim 11. 
The original disclosure does not describe how a thiocarbamate indicator and monochloramine react with each other. The only detailed description of reaction(s) is found in Fig. 3. In step I of Fig. 3, monochloramine reacts with iodide to form triiodide. In step II of Fig. 3, a thiocarbonate derivative of 7-hydroxy-coumarin reacts with triiodide to form 7-hydroxy-coumarin. There is no detailed disclosure or explanation of how a thiocarbamate and monochloramine react with each other.
(G) The existence of working examples.
The disclosure does not include any working examples. 
Regarding Fig. 4, there is no explanation of in the specification as to how Fig. 4 was generated. Given that the x-axis of Fig. 4 is "theoretical concentrations" of monochloramine, this suggests that Fig. 4 is a theoretical example of a dose response curves for a thiocarbamate indicator.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the lack of guidance in the instant disclosure and in the prior art, it would require undue experimentation to make and use the device of claims 11-19.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is "A measurement device for measuring total chlorine in a solution, comprising: 
at least one measurement chamber; 
a processor; and 
a memory storing instructions executable by the processor to: 
prepare a thiocarbamate indicator; 
introduce the thiocarbamate indicator to a solution, wherein the solution contains an amount of monochloramine; 
add an additive to the solution, wherein the additive accelerates the reaction rate between the thiocarbamate indicator and monochloramine and causes a change in fluorescence of the solution; and 
measure a fluorescence intensity.

The use of the terms "processor" by the instant specification is consistent with the plain meaning of the term in the computer arts. It is unclear how a processor, such as a computer chip, can execute the stored instructions to "prepare…," "introduce…," "add…," and "measure…" instructions. Execution of the claimed "prepare…," introduce…," and "add…" instructions requires physical manipulation of reagents/solutions. How can a computer chip physically manipulate reagents/solutions? Execution of the claimed "measure…" instruction requires structure to measure fluorescence intensity. How can a computer chip measure fluorescence intensity? 
Claim 11 recites the limitation "the reaction rate." There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "herein the potassium triiodide activates the thiocarbamate indicator causing a change in fluorescence intensity of the thiocarbamate indicator." This limitation is unclear in view of the teaching of the disclosure. According to Fig. 3, Step II, the potassium triiodide reacts with the thiocarbamate indicator to provide a fluorescent product that is not a thiocarbamate. It is unclear how the product of the reaction illustrated in Fig. 3, Step II can be characterized as "the thiocarbamate indicator."
Claims 15 and 19 recite the limitation "the monochloramine." There is insufficient antecedent basis for this limitation in the claims because claim 11 introduces the limitation "monochloramine" twice.
Claim 17 recites the limitation "The device of claim 15, further comprising titrating the pH of the solution…" It is unclear how a device can further comprise a method step ("titrating…").
Claim 18 recites the limitation "the measuring." There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "The device of claim 11, wherein the fluorescence intensity is correlated to a concentration of the monochloramine in the solution." It is unclear 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-13 and 19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-13 and 17 of copending Application No. 17/070113 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of copending Application No. 16/592339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are broader than the claims of the reference application in reciting "a solution" rather than "a seawater sample." 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of copending Application No. 17/070113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claim 11 is broader than claims 14-16 of the reference application in not specifying the additive or the pH. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797